UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6392



DERRICK VINCENT REDD,

                                              Plaintiff - Appellant,

          versus


MILLARD SAILOR, Correctional Officer; ROBERTO
BRYAN, Correctional Officer,

                                           Defendants - Appellees,

          and


JANE DOE, Nurse, Alexandria Detention Center;
KATHLEEN ROBERTSON, R.N.,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Thomas Rawles Jones, Jr.,
Magistrate Judge. (CA-00-442-AM)


Submitted:   May 30, 2002                     Decided:   June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se.    Jack L. Gould, Fairfax,
Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Derrick Redd appeals the magistrate judge’s order granting

summary judgment to prison officials and dismissing his civil

rights complaint.*          We have reviewed the record and the magistrate

judge’s       memorandum      opinion    and   find   no    reversible    error.

Accordingly, we affirm on the reasoning of the magistrate judge.

See Redd v. Sailor, No. CA-00-442-AM (E.D. Va. filed Feb. 13, 2002;

entered Feb. 14, 2002). We dispense with oral argument because the

facts       and   legal    contentions   are   adequately    presented    in   the

materials         before   the   court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




        *
        This case was decided by a magistrate judge exercising
jurisdiction upon consent of the parties.   28 U.S.C. § 636(c)
(1994).


                                          2